Citation Nr: 1142186	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for lumbar strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968, from February 2003 to October 2003, and during unspecified periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his lumbar strain.

In September 2007, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In a May 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court remanded the claim to the Board for readjudication in accordance with a January 2011 Joint Motion for Partial Remand.

As noted in the May 2010 decision, the issue of entitlement to service connection for post-polio syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In February 2011, the Court remanded the Veteran's claim to the Board for the purpose of allowing the Veteran to submit additional evidence pertaining to the impact his lumbar strain had on his ability to work.  The parties to the January 2011 Joint Motion for Partial Remand noted that although the Veteran had indicated that he had missed approximately 8 1/2 months of work between the years of 2004 and 2007 as a result of his back disability, he had not been informed that he could submit evidence related to the work he missed in support of his claim.  

In September 2011, the Veteran, through his representative, submitted to the Board evidence supporting his allegations of missed work.  This evidence consisted of 44 pages of the Veteran's pay statements covering the dates between December 14, 2003, and December 26, 2008, which demonstrate that in December 2003 he had 803 hours of sick leave, and that in December 2008, he had 68 hours of sick leave.  The evidence also consisted of a letter from the Veteran to the Director of Personnel Services at his place of employment, indicating that he had used most of his sick leave to attend physical therapy sessions for his back disability, among other disabilities, and letters written by his former supervisor and colleagues, attesting to the Veteran's limitations at work as a result of his back disability.

In submitting this evidence, the Veteran's representative expressly stated that the Veteran did not waive his right to have the additional evidence reviewed by the VA Regional Office in the first instance.  Under these circumstances, a remand is required for the RO's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  38 C.F.R. § 20.1304(c)  (2011). 

The claim must also be remanded in order to obtain records from the Social Security Administration.  Evidence added to the record since the May 2010 Board decision shows that the Veteran was awarded disability benefits by the Social Security Administration in December 2010.  The September 2011 correspondence from the Veteran's representative suggests that these benefits were awarded, at least in part, as a result of his service-connected back disability.  The decision, and the records upon which the decision granting benefits was based, are not currently of record.  As they appear to be relevant to the Veteran's claim, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he is free to submit any additional documents related to work he missed due to his lumbar strain, as well as any additional documents regarding his lumbar strain.  Provide the Veteran a reasonable period to respond.

2.  Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits as well as the medical records upon which the decision was based.

2.  Then, readjudicate the Veteran's claim of entitlement to a disability rating in excess of 10 percent for lumbar strain, taking into consideration the evidence submitted in support of his allegations of being unable to work as a result of his back disability.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




